454 F.2d 270
The PEOPLE OF the TERRITORY OF GUAM, Plaintiff-Appellee,v.John A. LEFEVER, Defendant-Appellant.
No. 71-2380.
United States Court of Appeals,Ninth Circuit.
Jan. 10, 1972.

David S. Terlaje, of Terlaje & Torres, Agana, Guam, for defendant-appellant.
Vincent T. Perez, Atty. Gen., George E. Lawler, Deputy Atty. Gen., Charles H. Troutman, Asst. Atty. Gen., Agana, Guam, for plaintiff-appellee.
Before BROWNING, WRIGHT and KILKENNY, Circuit Judges.
PER CURIAM:


1
John Lefever was indicted on three counts of second degree burglary.  He moved to dismiss the indictment on the ground that the juvenile courts of Guam had exclusive jurisdiction over him.  The district court denied the motion and Lefever immediately brought this appeal.


2
The decision to deny a motion for dismissal of an indictment is not a final order within the meaning of 28 U.S.C. Sec. 1291.  This court has no jurisdiction to rule upon Lefever's argument at this time.  United States v. Garber, 413 F.2d 284 (2d Cir. 1969); Snodgrass v. United States, 326 F.2d 409 (8th Cir. 1964); Hoffa v. Gray, 323 F.2d 178 (6th Cir. 1963).  The district court's action may be fully reviewed by this court if and when Lefever is convicted and sentenced.


3
The appeal is dismissed.